Citation Nr: 0800206	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder characterized by generalized abdominal pain.

2.  Entitlement to service connection for right renal 
calculi.

3.  Entitlement to service connection for left renal cyst.

4.  Entitlement to service connection for a skin disorder 
characterized by tinea corporis and tinea cruris.

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had honorable active service from May 1967 to May 
1970, and other than honorable active service from July 1977 
to November 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In January 2005, the Board remanded the case to 
the RO for additional development.  It has been returned to 
the Board for further appellate consideration.  

In light of the fact that the appellant contested the initial 
evaluation assigned for his service-connected PTSD, the Board 
has styled the issue as reflected on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Further, the Board notes that the veteran presented testimony 
during a hearing on appeal at the Central Office in 
Washington D.C., before the undersigned Veterans Law Judge in 
July 2004.  A copy of the hearing transcript issued following 
the hearing is of record.

The veteran has filed a claim for total disability rating 
based on individual unemployability (TDIU).  This matter is 
referred to the RO to further address.  

The veteran in his July 2004 hearing testimony also alleged 
that he may have a gastrointestinal disorder secondary to 
medications being taken for PTSD.  This matter has not been 
considered by the RO and is referred for appropriate action. 

The appeal of the issue of service connection for a skin 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  There is no competent medical evidence that relates an 
abdominal disorder to active service.

2.  The veteran's right renal calculi is not of service 
origin, to include as due to it being manifested to a 
compensable degree within one year following the veteran's 
discharge from service, nor is it related to any incident of 
service, including herbicide exposure.

3.  The veteran's left renal cyst is not of service origin, 
to include as due to it being manifested to a compensable 
degree within one year following the veteran's discharge from 
service, nor is it related to any incident of service, 
including herbicide exposure.

4.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as anxiety, insomnia, nightmares, 
intrusive thoughts, panic attacks, irritability and depressed 
mood, isolation and Global Assessment of Functioning (GAF) 
scores attributable to PTSD generally ranging from 40 to 50 
with a low score of 30, a high score of 55 on VA examination 
and the most recent score of 49, and has been found by 
medical evidence to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
these symptoms.


CONCLUSIONS OF LAW

1.  An abdominal disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  A right renal calculi was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A left renal cyst was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  The criteria for a disability rating of 70 percent, but 
no more, for PTSD have been met from initial entitlement.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in June 2002.  A duty to assist letter was issued in 
July 2002 prior to the July 2003 rating decision that denied 
the claims.  An additional duty to assist letter was issued 
in March 2005.  The letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, Social Security and private medical records 
were obtained and associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examinations of August 2005 were based on examination 
of the veteran and review of the record in the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, he was provided such 
notice in a letter attached to a supplemental statement of 
the case sent in April 2006.  

II.  Service Connection 

The veteran, who served in Vietnam during the Vietnam War, 
has alleged entitlement to service connection for right renal 
calculi, left renal cyst and abdominal disorder characterized 
by generalized abdominal pain.  He is noted to have alleged 
the renal disorders are secondary to Agent Orange exposure as 
discussed in the August 2005 VA examination, thus the Board 
will also address the criteria for herbicide exposure in 
adjudicating the kidney claims. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service medical records reflect that his May 1967 enlistment 
examination was normal on examination of genitourinary and 
abdomen and his report of medical history revealed him to 
deny stomach, liver or intestinal trouble, kidney stones, 
painful urination or sugar or albumin in his urine.  He was 
noted to have an appendix operation in 1964.  In June 1967 
while standing at attention he noted pain in his left lower 
quadrant which felt like the pain when he had appendicitis.  
He was tender in his rectus muscles on physical examination 
but there was no mass or rebound.  He was diagnosed with 
muscular strain.  In August 1969 he was treated for sleep 
problems and had vomited 3 times.  His urine was normal and 
there was no diarrhea.  He was noted to be nervous about 
going home and the impression was vomiting with anxiety.  In 
August 1969 he was seen for back pain and was assessed with 
paravertebral muscle spasm.  There was no evidence of kidney 
problems shown in the service medical records.  His March 
1970 separation examination was normal on examination of 
genitourinary and abdomen and his report of medical history 
revealed him to deny stomach, liver or intestinal trouble, 
kidney stones, painful urination or sugar or albumin in his 
urine.  He was noted to have an appendix operation at age 14.  

Records from outside of his initial period of service reflect 
some treatment in the 1970's for viral dysentery, and viral 
gastroenteritis, along with a medical history of kidney stone 
in 1973 and duodenal ulcer at age 14 given.  

In April 2002 the veteran was seen for complaints that 
included intermittent abdominal pain for the past couple 
weeks with pain worse on the left mid abdomen, relieved by 
lying down.  He also had some nausea and vomiting with pain.  
There were no signs of a gastrointestinal (GI) bleed.  
Physical exam revealed the abdomen to be soft with mild 
tenderness of the left upper and lower quadrant, 
nondistended, normoactive bowel, no masses, no organomegaly 
or bruits.  X-ray of the abdomen revealed 2 prominent loops 
small bowel, right kidney with a calcific density and left 
kidney bulbous.  The assessment was left kidney mass, 
possible right renal stones.  

Although most of the VA treatment records addressed PTSD 
symptoms and other medical problems, his kidney problems were 
noted from time to time in the medical history including his 
October 2003 hospitalization for PTSD symptoms.  The review 
of systems during this hospital stay noted no abnormalities 
on examination of the bowels and abdomen and his bladder 
function was normal, although he gave a history of having 
passed a kidney stone the previous week.  In November 2003 
when he was in treatment for substance abuse problems and 
PTSD, he was noted to also have medical problems with kidney 
stones and gastroesophageal reflux.

The veteran testified at his January 2004 hearing that he 
developed a kidney condition in 1972 and said that he had 
kidney stones in 1974.  Regarding his stomach condition he 
alleged that he has acid reflux and suggested that his PTSD 
medications affect his stomach.  

The report of an August 2005 VA gastrointestinal (GI) 
examination reflects that the examiner reviewed the claims 
file and VA medical records at this facility along with other 
records provided and examined the veteran.  The medical 
records showed no treatment for any abdominal complaints.  He 
has treated with a proton pump inhibitor Aciphex and was now 
on Omeprazole prescribed by urgent care doctor because of 
reflux.  He was diagnosed a few years ago by an outside 
doctor.  He reported reflux symptoms over the last number of 
years and reported getting a GI cocktail for complete relief 
of symptoms 4-5 years ago.  He said he had an upper 
gastrointestinal series (UGI) then with no other workup 
noted.  His symptoms were now well controlled with 
Omeprazole.  His medical history was significant for vomiting 
one time a week.  If he eats late at night and lies down he 
will regurgitate food.  There was no hematemesis or melena, 
circulatory disturbance after meals, diarrhea or 
constipation, colic or distension.  

Physical examination revealed no evidence of peptic ulcer 
disease.  He had lost a few pounds of weight but did so on 
purpose because he was overweight.  He had no anemia and his 
hemaglobin was 16.6.  He did have a small umbilical hernia.  
The impression was that the veteran by history probably does 
have gastroesophageal reflux disease (GERD).  After having 
reviewed this case and the claims file, regarding whether it 
was likely as not that the claimed abdominal disorder was 
incurred during service or within one year of discharge, the 
examiner opined that his symptoms of reflux probably started 
in the late 1990's or early 2000.  His service dates were 
from 1967 to 1970 and the examiner thought there was no 
correlation between the two.  Regarding whether the it is as 
likely as not that the claim of abdominal discomfort is 
related to any post service events or disease, the examiner 
opined that the veteran simply developed GERD and it could be 
associated with obesity but was felt not to have any 
connection to service. 

The report of an August 2005 VA genitourinary examination for 
kidney symptoms revealed the veteran to claim Agent Orange 
exposure and said that he had kidney stone problems since 
1972.  He said that he passed several stones spontaneously 
and had 1 or 2 endoscopic surgical removals of kidney stones 
in the distant past.  Currently he was asymptomatic and 
without any obvious renal colic symptoms.  He did complain of 
low midline back pain with a recent unremarkable lumbar MRI.  
He had no complaints of urinary problems such as infection, 
dysuria or hematuria and had good voiding with no obstructive 
uropathy.  There was no history of genitourinary or prostate 
malignancy.  

Review of the systems revealed examination of the abdomen 
showing no gastritis or heartburn, no change in bowel habits.  
As mentioned earlier there was no obstructed voiding or other 
urinary symptoms.  His past medical history was significant 
for recurrent kidney stone disease.  Physical examination 
revealed his abdomen was soft, non tender, non distended, 
with no palpable masses, no palpable tenderness, no flank 
tenderness or CVA tenderness.  His back revealed mild 
tenderness over the lumbosacral spine with very deep 
palpation.  Genitourinary exam was within normal limits with 
no inguinal hernias or masses.  Radiology and lab data 
revealed normal creatinine.  CT scan of the abdomen and 
pelvis showed a left lower pole large renal cyst about 6 
centimeters in size unchanged from previous CT stone protocol 
done in April 2002.  He also had a right renal stone in the 
calyx of the right lower kidney about 1 millimeter in size.  
It was larger than seen in 2002 when it was 2 millimeters in 
greatest diameter and today it was 3 millimeters in greatest 
diameter.  

The impression was that the veteran was without obstructive 
uropathy and no suspicion for prostate cancer or disease.  
Also diagnosed was a large left renal cyst with no indication 
clinically or radiographically that it is symptomatic.  In 
general such cysts were asymptomatic unless they became 
infected or ruptured.  The examiner found it impossible to 
rule in or out whether the cyst was present on active duty.  
Renal cysts were noted to tend to form in people in late 
middle age or later years, especially the 50's.  They were 
not frequently found in people in their 30's or younger 
unless they have congenital dominant polycystic kidney 
disease, which the veteran had no clinical or radiological 
evidence of this disease.  Thirdly the veteran claimed a 
history of longstanding history of recurrent kidney stone 
disease and claimed this began in 1972.  Whether this was a 
result of his active duty and/or Agent Orange exposure was 
difficult to rule in or out.  He presently did have a kidney 
stone in his right kidney that was non obstructing and 
asymptomatic.  This has been present since the April 2002 
radiographic examination and has not changed significantly in 
size or position.  He was also noted to have a small 
indeterminent density in his liver which was likely a small 
cyst or hemangioma.  He was notified that his kidney stone in 
his right kidney was stable and unchanged.  

A September 2005 urology checkup revealed that the doctor 
reviewed the CT stone protocol done in August 2005 and the 
April 2002 CT scan and stated that the small liver lesion 
seen was unchanged.  No other remarks were made. 

In February 2006 he was referred to general surgery for a 
large umbilical hernia, which had been discovered on 
examination.  Plans were made to repair the hernia with 
surgery.  In a preoperative consult from the same month, the 
hernia was noted but he denied any other GI problems besides 
constipation.  He also denied genitourinary problems such as 
dysuria, hematuria, nocturia, frequency, urine stream 
hesitancy, kidney stones or urinary tract infection.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for an abdominal disorder characterized by general 
abdominal pain, right renal calculi, and left renal cyst.  
There is no evidence of the veteran having been treated for 
any of these problems in service.  There is no evidence of 
any kidney disorder or ulcer having manifested within one 
year after service.  

The post-service medical records and examinations revealed 
that these disorders became manifest many years after 
discharge.  The opinions from the VA GI disorders examination 
of August 2005 was that the veteran's abdominal disorder is 
from GERD which developed many years after service in the 
late 1990's and could be associated with obesity but was felt 
not to have any connection to service.  Regarding the kidney 
disorders affecting the left and right kidney, the findings 
from the kidney examination of August 2005 was that veteran 
was asymptomatic from any kidney stone problems, with a 
history of stones not manifested until more than one year 
after service, and that it was not possible to rule in or 
rule out whether this began in service or was due to Agent 
Orange exposure.  Regarding his asymptomatic left renal cyst, 
this was found to be more likely manifested many years after 
service, as the veteran was without evidence of polycystic 
kidney disease.

Regarding the Agent Orange claims, the Board notes that the 
disabilities of left renal cyst and right renal stone do not 
fall within the list of diseases presumed to be caused by 
Agent Orange exposure under 38 C.F.R. § 3.309(e).  As 
discussed above, the veteran has not presented medical 
evidence linking these diseases directly to service, to 
include from Agent Orange exposure or from any other incident 
in service.  

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
service connection for an abdominal disorder characterized by 
general abdominal pain, right renal calculi, and left renal 
cyst.    

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claims; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2007). 

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this case, service connection was granted for PTSD in a 
July 2003 rating, and a 50 percent initial rating was 
assigned.  The veteran appealed this decision.  

VA treatment records reflect treatment for PTSD beginning in 
2002.  In April 2002 he was seen by VA psychiatry for 
complaints of depression with some suicidal thoughts in 
recent weeks but no specific plans.  Symptoms included crying 
spells, feeling hopeless, and sleep problems, with problems 
falling asleep and only sleeping about 5-6 hours a night with 
interrupted sleep after about 3 hours.  He also described 
having memory and concentration problems.  He reported having 
panic attacks once a week, with the panic attacks described 
as cardiac type symptoms like a heart attack, with 
tachycardia, breathing problems, racing mind and feeling like 
he is dying.  He even described an emergency room visit for a 
panic attack that he thought was a heart attack.  He denied 
drug or alcohol use saying he has been sober since 1970.  He 
reported auditory hallucination of a voice telling him what 
to do, which he felt was God's voice.  He indicated the 
voices directed him out of harm.  He also endorsed paranoid 
thought feeling some people were out to harm him.  He denied 
any other type of hallucinations or ideas of reference.  
Regarding Vietnam, he dreamed about it about once a week and 
thought about it daily.  He could not watch war movies.  He 
also avoided people and had problems with crowds.  He had 
irritability, a hyperstartle response and had a sense of 
foreshortened future.  On mental status examinations from 
April 2002 he was noted to have a depressed mood and blunted 
affect, but showed normal cognitive function, normal memory 
and good insight into his condition.  He also was well 
groomed and dressed in these sessions.  He was assessed with 
major depression with psychotic features and PTSD.  

In May 2002 he was seen shortly after his sister died, and he 
indicated that he was distressed but coping well with family 
support.  His mood was reportedly fair and he was tolerating 
his medications well.  He was taking higher than the 
prescribed dose however.  During the office visit he was 
noted to exhibit behavior felt to possible be indicative of 
obsessive compulsive disorder, when he straightened up a 
calendar and picture and was asked about possible OCD 
symptoms.  He did indicate that he liked his shirts hung a 
certain way and showered in a certain order, and gets anxious 
if he deviates from the order.  He denied suicidal or 
homicidal thoughts but continued to hear voices he described 
as helpful.  He also reported nightmares and flashbacks.  
Objectively he was alert and oriented times 4 but looked 
around the room constantly.  His mood was fair and affect was 
constricted.  There was no evidence of other altered thought 
besides the auditory hallucinations.  His insight and 
judgment were fair.  He was assessed with OCD, major 
depressive disorder, recurrent and severe and PTSD.  His GAF 
was 45.  Another May 2002 record revealed him to be more 
depressed recently and his nightmares were now almost daily.  
He also denied having hobbies for the past 10 years.  He gave 
a history of having multiple unskilled and semiskilled jobs 
which he usually leaves due to interpersonal problems.  He 
also was noted to have married 4 times with the first 
marriage lasting 7 weeks, but the rest of the marriages 
lasting between 5 and 10 years.  His current marriage was on 
its 6th year.  He had no contact with a son from his second 
marriage but had regular contact with his children from his 
third marriage.  Records from June and July of 2002 reflect 
increased problems with his sleep and increased nightmares.  
He was noted to hit his wife while in his sleep.  He also 
continued to hear voices.  

The report of a January 2003 VA examination discussed the 
veteran's combat history and his social and family history 
which was significant for him being married 4 times, with 
prior marriages lasting about 4-5 years except for the first 
one which ended after 2 months.  He currently worked as a 
truck driver which he had done for the past 3 years.  Prior 
to this he worked multiple jobs that never lasted more than 5 
years due to his trouble with people and tended to get fired.  
He lived with his wife and they both managed finances.  There 
were no legal problems and he could drive to where he needed 
to go.  He received emotional support from his wife and 
family but had no close friends.  He was noted to have had 
some treatment for PTSD symptoms in the 1980's and then not 
again until 2002.  He continued outpatient VA PTSD treatment.  
He took Trazadone and Fluoxetine but felt they were not 
helping much.  He still had significant symptoms with 
nightmares 3 to 4 times a week, and he had violent reactions, 
hitting his wife in his sleep.  He still had daily intrusive 
thoughts of Vietnam and flashbacks once or twice a week and 
could not watch war movies or even much television.  He 
continued to endorse feelings of detachment and isolation 
from people and avoided crowds and groups.  He still was 
quite paranoid and had referential ideas regarding this.  His 
trucking job was ideal for him as he was isolated from 
others.  He described intimacy problems resulting in 4 
marriages.  He described his current marriage was better than 
others and was fairly close to his wife.  He endorsed 
pessimistic thoughts of the future and had difficulty 
sleeping with frequent awakenings.  He also described 
concentration problems.  He was hypervigilant with 
exaggerated startle response.  He still had panic attacks 
with physiological symptoms of a cardiac nature.  He also had 
fairly chronic depressive symptoms that included crying 
spells, irritability, lethargy, concentration problems, 
anhedonia and suicidal ideations.  He continued to experience 
auditory hallucinations directing him out of trouble, 
described as a benevolent, perhaps divine nature.  He 
indicated that he has heard these voices since Vietnam.

Mental status examination revealed him to be somewhat fidgety 
although he tried to be attentive and cooperate.  His speech 
was normal and he was oriented times 4.  His mood was sad and 
affect was blunted.  He had no thought disorder present and 
his cognitive examination was somewhat intact although he did 
show some deficiencies in memory and following a simple task.  
The assessment based on the findings and interview of the 
veteran  was that the veteran has diagnoses of PTSD, 
recurrent, severe with psychotic symptoms and panic disorder 
without agoraphobia.  Social and economic situation was 
consistent with these diagnoses and mental status 
examination.  He appeared moderately to severely socially and 
recreationally impaired with his need to isolate, his fear 
and paranoia of others and difficulty with previous 
relationships.  Vocationally he was moderately impaired with 
the fact that he has had so many different jobs due to 
difficulties interacting with others.  He was now on a job 
that he could stay on for some period of time as he was 
isolated and could avoid people.  He did have adequate social 
supports and could do activities of daily living 
independently and manage his money.  The DSM I diagnosis was 
PTSD, chronic, and major depressive disorder, recurrent 
severe with psychotic symptoms and panic disorder without 
agoraphobia.  His GAF score was 40. 

VA treatment records from 2003 reflect continued problems 
with severe PTSD symptoms including frequent nightmares, 
daily intrusive memories, occasional flashbacks, isolation 
from others and major sleep problems.  In records from April 
2003 discussing such symptoms his GAF score was 40 and 45 
respectively.  Also in April 2003 he was noted to have quit 
church a year earlier and still endorsed auditory 
hallucinations.  His GAF remained at 45 in June 2003 and he 
reported dramatically increased nightmares and intrusive 
memories.  By September 2003 his panic attacks had increased 
to 3 to 4 times a week and he was also planning to leave his 
wife as he no longer wanted to be married.

In October 2003 his symptoms appeared to have increased to 
the point where his cousin took him to the VA hospital.  He 
had disappeared to live in his truck in the mountain 2 weeks 
ago, and reported that he did not want to be with people and 
to be left alone.  He also indicated that recently he had 
found himself more seriously considering self harm and a few 
days earlier had contemplated suicide by wrecking his 
vehicle, but was held back by thoughts of his children.  He 
again expressed his desire to no longer be married.  His GAF 
on admission was 30.  He was discharged as stable after about 
a week hospitalization.  However a drug test was positive for 
cannaboids and he was entered into a substance abuse 
treatment program (SATP) through December 2003.  A January 
2004 PTSD individual program note revealed his mood to be 
fairly stable and he denied suicidal ideations.  He still did 
not want to return to his wife.  

A review of the records in conjunction with the veteran's 
Social Security disability claim and decision includes 
duplicate records of VA treatment for PTSD, but also reflect 
that the veteran has a back disability and this back 
disability was partially the basis for his receiving 
disability benefits.  The March 2004 Social Security decision 
found the veteran disabled as of February 2003, with a 
primary diagnosis of PTSD and secondary diagnosis of 
disorders of the back.  The disability determination 
examinations conducted by the Social Security Administration 
in March 2003 and May 2003 revealed the veteran to seem to 
have problems concentrating during the interview and he 
appeared very nervous.  However his mental functional 
capacity assessment revealed him to not be significantly 
limited in understanding and memory and ranged from not 
significantly to moderately limited in sustained 
concentration, social interaction and adaptation.  

VA treatment notes from 2004 reflect a decrease in the 
severity of his symptoms.  In April 2004 a PTSD phone contact 
revealed that he had gotten back together with his wife and 
was doing relatively well.  A May 2004 VA treatment revealed 
a GAF of 52 and he was doing well, with a stable mood.  He 
had lost contact with the PTSD program several months and 
reunited with his wife.  He appeared to be managing stressors 
well including the recent war in Iraq and his son joining the 
military.  An October 2004 medicine check revealed no 
homicidal or suicidal ideations and his GAF was 49.  He did 
have some memory problems and depression due to PTSD and or 
other symptoms.  

The veteran testified at his July 2004 hearing that his PTSD 
caused him to stop working.  He also testified about having 
stayed in his truck for about 9 days in the mountains.  He 
testified that he still has panic attacks and flashbacks.  

Records from 2005 reflect a gradual increase in the severity 
of his symptoms.  In March 2005 he reported doing well on 
Wellbutrin with his panic controlled, mood and energy 
improved, but after one month on the medication he began to 
have severe headaches which abated after he stopped taking 
the medication.  However his panic attacks returned and he 
was placed on a lower dose of Wellbutrin.  A May 2005 
reevaluation indicated that he was doing well and that he was 
not having further headaches affecting his Wellbutrin.  
Another May 2005 PTSD medical check showed marked anxiety 
with fingernail tearing and tearfulness when discussing PTSD 
symptoms such as depression.  He denied suicidal or homicidal 
ideations, but slept poorly.  The impression was PTSD and his 
GAF was 48.  This doctor opined that the veteran was at least 
50 percent disabled.  

The report of an August 2005 VA PTSD examination recited the 
veteran's combat history.  Review of the medical records and 
history showed him being followed in the PTSD clinic with his 
last visit in May 2005 with Dr. R. He was noted to be 
followed on a 3 to 6 month basis and was prescribed with 
Wellbutrin and Diazepam.  His present medical history 
included complaints of panic attacks quite often, more 
frequent the last 3-4 months.  He again described the 
symptoms as feeling like a heart attack with shortness of 
breath.  He got them about 2 to 3 times a week.  He denied 
any special stress but did get tearful when telling about his 
son leaving for Iraq later this month.  

Occasionally he felt hopeless and helpless and slept 2 to 3 
hours some nights.  He stayed in bed all day the day before 
this examination because he did not feel good and felt unable 
to do anything.  His appetite was described as "too good" 
and his energy was low.  He had concentration problems and 
memory lapses.  He said he accidentally locked his wife out 
of the house for 3 hours because he forgot to unlock the 
door.  He complained of occasional suicidal thoughts two 
weeks ago, but would not want to carry this out for his 
children's sake.  He described hearing voices telling him to 
do things, ever since Vietnam, which he described again as 
protective in nature.  He denied OCD traits.  He denied 
thought insertion, thought broadcasting and paranoia.  He had 
no remissions and denied improvement in his condition.  He 
described his psychological adjustment as poor.  He stopped 
attending church and did not socialize.  He did enjoy 
fishing.  He denied legal problems since his last 
examination.  He denied any educational accomplishments since 
then.  

He last worked in February 2003 and had a bad back and was on 
Social Security due to back restriction.  He was currently 
married to his 4th wife approximately 9 years.  He had 3 sons 
and 1 daughter and had another son who died at age 27.  He 
avoided crowds.  He smoked a pack of cigarettes a day but 
could not recall the last time he drank.  He last used 
marijuana 1 year ago.  He had episodes of violence and had 
thrown things in anger.  He denied assaulting anyone.  There 
were no suicide attempts.  In summary since his last 
examination his psychosocial and occupational function 
continued to be poor.  

His mental status examination revealed him to be casually 
dressed and unshaven.  He was nervous during the interview 
and played with a rubber band.  His speech was prolonged and 
fluent.  He avoided eye contact.  He described his mood as 
"okay" which was not consistent with his affect.  His 
affect was full ranged.  He was oriented times 4.  
Intelligence was not tested but was estimated to be average 
based on his history and education.  There were no suicidal 
or homicidal ideas.  He did have a depressed and anxious 
mood.  He did manifest some paranoid ideas about some people.  
There were no ritualistic behaviors.  He did have some panic 
attacks and instances of yelling in public at some people.  
His thought processes were goal directed and logical and 
coherent.  He was said to have no signs of psychosis, despite 
endorsing auditory hallucinations.  He denied visual 
hallucinations, delusions or ideas of reference.  His 
judgment was intact and cognitive tests were completed 
normally.  His remote and immediate memory was intact 
although there was some slight impairment of short term 
recall.  

He was found to meet a DSM IV criteria for PTSD and his 
current symptoms included daily intrusive recollections and 
dreams of Vietnam.  He did suffer from exposure distress and 
physiological reactivity.  His current symptoms included 
avoidance of war movies although he watched the news.  He had 
a sense of estrangement from others and restricted affect but 
did not demonstrate a sense of foreshortened future.  Arousal 
symptoms included mild sleep disturbance, moderate 
irritability and inability to be around people and a need to 
isolate.  He had impaired social functioning related to these 
symptoms including increased irritability, inability to be 
around people and need to isolate.  Based on these findings 
the examiner stated that it appears that the veteran has 
PTSD, chronic and moderate.  His current social and economic 
situation was consistent with the course of this diagnosis as 
expressed in his psychiatric history and current exam.  He 
has indicated impairment in social and occupational 
functioning which the examiner categorized as moderate.  The 
Axis I diagnosis was PTSD, chronic, moderate, directly 
related to service and his GAF score was 55.  The examiner 
opined that the veteran has adequate social supports.  His 
prognosis was guarded based on the length of his condition.  
He was competent to handle funds.  

A November 2005 VA PTSD medical check by Dr. R. reflects that 
the doctor saw the veteran for medical check and supportive 
therapy regarding the wait he endures from VBA.  He reported 
that months had passed since his case was remanded.  This 
doctor felt that the manner he was treated by the VA has made 
him worse and the GAF score he was assigned in the 
examination and the GAF score assigned in August 2005 were 
substantially higher than the opinion of this doctor and 
others in the PTSD program.  He was not suicidal or homicidal 
and was able to give informed consent.  He was able to answer 
questions and knew to call if he needed treatment before his 
next appointment.  His current symptoms included persistent 
nightmares of combat with disruption of sleep leaving him 
less able to function during the day.  He had ongoing 
problems with depression and anxiety and needed treatment.  
The impression was PTSD and his GAF was 49.  He was to return 
to care in 6 months which was not a measure of acuity of his 
symptoms but of clinic workload.  His prescriptions included 
Valium and Wellbutrin.  A January 2006 addendum from this 
doctor revealed that the veteran called the clinic with acute 
PTSD symptoms recently and his call for additional help 
prompted this addendum to the doctor's existing opinion.  The 
doctor opined that the above November 2005 progress note 
detailed the symptoms as evident and sufficiently impairing 
to characterize his PTSD as chronic and severe.  

A January 2006 PTSD phone contact revealed the veteran called 
apparently distraught and tearful.  He requested someone from 
the program call him and spoke on the phone about 5 to 10 
minutes.  He reported feeling that someone was coming after 
him and was going to break into his house and get him.  He 
could not specify anything regarding the perceived threat.  
He reported significant flashbacks.  There was no clear 
trigger for his feelings.  His options were discussed 
including taking medication, going to the emergency room or 
having a friend stay with him until his wife got home.  He 
opted to have the friend stay with him. 

Based on review of the evidence, the Board finds that the 
criteria for a 70 percent rating for PTSD is clearly met in 
this case from initial entitlement.  The evidence which 
includes the VA treatment records from 2002 through early 
2006 and the August 2005 VA examination overwhelmingly show 
the veteran to suffer from occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
severe and persistent PTSD symptoms as: panic attacks; 
trouble sleeping with nightmares, hypervigilance, intrusive 
thoughts, auditory hallucinations, depressive thoughts and 
anxiety.  These symptoms have been persistent over the years, 
and generally with little improvement, except for a brief 
period of improvement in 2004 and part of 2005.  He is shown 
to be quite isolated from others outside of his immediate 
family and avoidant of social situations due to apprehension 
towards crowds.  Although he was viewed by the VA examiner in 
August 2005 as having only moderate PTSD symptoms, his 
regular treating physician, Dr. R indicated in November 2005 
and again in January 2006 that the veteran's PTSD symptoms 
are more severe than the GAF score assigned by that examiner 
in August 2005.  His GAF scores in general also reflect the 
severity of his symptoms, ranging from 40 to 55, with a low 
of 30 shown in October 2003.  More recently his scores were 
shown to be slightly under 50, with a score of 49 reported in 
November 2005, and with an apparent exacerbation of symptoms 
shown in the January 2006 phone consultation.  

As stated above, the evidence reflects that the veteran's 
PTSD symptoms more closely resemble the criteria for a 70 
percent rating.  There is no evidence that the PTSD resembled 
the criteria for a 100 percent rating.  Although he had 
fluctuations in the severity of his symptoms, as shown in the 
records, overall his PTSD symptoms were shown to remain at 70 
percent disabling.  His most recent VA examination of August 
2005 revealed him to have no impairment in thought processing 
or communication due to his PTSD, and he did not exhibit 
evidence of an inability to care for himself.  This 
examination and the medical records did not reveal the 
veteran to be in a persistent danger of harming himself or 
others.  Overall, these records, while they show continued 
severe PTSD symptoms for a 70 percent rating, do not 
demonstrate the extreme psychiatric pathologies contemplated 
by a total evaluation.  The Board has also not found the 
disability under consideration to be of such severity as to 
warrant assignment of a higher rating on a schedular basis 
than that indicated above for any period during the pendency 
of the appeal of this issue. 

Consideration of the appropriateness of a referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006) is deferred as the veteran has a pending 
TDIU claim.  


ORDER

Service connection for an abdominal disorder is denied.  

Service connection for a right renal calculi is denied.  

Service connection for a left renal cyst is denied.  

An evaluation of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Board remanded the issue of entitlement to service 
connection for a skin disorder to the RO, pointing out that 
the veteran has not received the benefit of a VA examination 
with etiology opinions regarding the claimed skin condition.  
Although examinations with etiology opinions were conducted 
for additional issues that were remanded for the same reason, 
the RO's apparently canceled the VA skin examination with no 
indication as to why it was canceled.  This cancellation is 
noted in the November 2005 supplemental statement of the 
case, but is not otherwise documented, nor is a reason given.  
There is no VA skin disorders examination of record since the 
Board's January 2005 remand.  This action is found to be 
noncompliant with the Court decision in Stegall v. West, 11 
Vet. App. 268 (1998), thereby necessitating a remand for 
compliance.

In view of these due process problems and the inadequacy of 
the evidence without such examination, another examination 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed skin disorder characterized by 
tinea corporis and tinea cruris.  If no 
such disorders are found by the examiner, 
the examiner should so indicate.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in their reports.  All necessary 
tests and studies should be conducted in 
order to render the diagnoses of the 
claimed tinea corporis and tinea cruris.  
The examiner should review all of the 
veteran's medical records and history.  
Following an examination of the veteran 
and a review of his medical records and 
history, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed skin 
condition of tinea corporis and tinea 
cruris was incurred during the veteran's 
active service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  The VA examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed tinea 
corporis and tinea cruris are related to 
any post-service event(s) or diseases.  
If the etiology of the claimed disorders 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in written reports.

2.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


